Citation Nr: 0314265	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-04 592	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.  The veteran served in the inactive Reserves 
thereafter until rendered ineligible in January 1959 (because 
of his left knee disability).  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision that 
denied service connection for a left knee disability.  The 
veteran filed a notice of disagreement in November 1998.  The 
RO issued a statement of the case in January 1999.  Later, in 
January 1999, the RO received the veteran's substantive 
appeal.  

This matter was previously before the Board in August 2001, 
at which time the matter was remanded to the RO for 
additional development.  


REMAND

The veteran contends that he has current left knee disability 
as a result of his active military service.  

In connection with the Board's 2001 remand, the veteran was 
afforded a VA examination in June 2002.  The report of that 
examination reflects that the VA examiner reviewed the 
veteran's claims file, the Board Remand of August 2001, and 
rendered an opinion regarding the etiology of the veteran's 
current severe degenerative changes of the left knee.  T

The examiner noted the Board's reference in the August 2001 
Remand to a preexisting left knee condition and a subsequent 
diagnosis of osteochondritis dissecans of the left knee.  
However, the examiner noted that he could not locate such 
documentation diagnosing such condition in the veteran's 
claims file.  The examiner opined that if the veteran carried 
a diagnosis of osteochondritis desiccans involving the 
femoral condyle, and if such existed while the veteran was in 
the military service, then it was at least as likely as not 
"related to a distinct traumatic [event]".  Furthermore, he 
opined that if osteochondritis dessicans or osteonecrosis 
existed while the veteran was in the military service, then 
it would be logical to conclude that the veteran aggravated a 
preexisting left knee condition.  The examiner indicated that 
he would review his opinion if such evidence were located.  

The Board has again reviewed the veteran's claims file and 
has located the two records of medical treatment previously 
identified in the Board's August 2001 Remand.  The first, an 
October 1958 letter from private physician, Raymond E. 
Feldman, M.D. noted that the veteran had difficulty with his 
left knee since October 1952.  The second, a December 1958 
letter from the U.S. Naval Hospital in St. Albans, Long 
Island, New York, indicated that x-rays of the left knee 
showed areas of avascular necrosis of the femoral condyles 
but without definite loose bodies in the joint.  The 
diagnosis was osteochondritis dissecans of the left knee.  

The veteran is advised that the Board may not rely upon its 
own unsubstantiated medical opinion in determining the 
etiology of the veteran's left knee disability.  Accordingly, 
and in order to afford the veteran due process under law, 
this matter must be remanded to the RO.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Therefore, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should return the veteran's 
claims to the examiner who conducted the 
June 2002 VA examination.  The examiner 
should review his previous examination 
report and the veteran's claims file, to 
specifically include review of the 
October 1958 letter from Dr. Feldman, and 
the December 1958 letter from the U.S. 
Naval Hospital in St. Albans, Long 
Island, New York.  Thereafter, the 
examiner should provide a supplemental 
opinion as to whether, based on the 
evidence of record, it is as least as 
likely as not that the veteran's current 
left knee disability is due to injury or 
disease incurred or aggravated in active 
military service.  The examiner should 
provide the complete rationale for the 
opinion expressed, in a printed 
(typewritten) report.  

If the June 2002 examiner is unavailable, 
or cannot answer the question posed above 
without further examining the veteran, 
the RO should schedule the veteran to 
undergo orthopedic examination.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
reported in detail and clinically 
correlated to a specific diagnosis.  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is as least as likely as 
not that the veteran's current left knee 
disability is due to injury or disease 
incurred or aggravated in active military 
service.  The examiner should provide the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) 
and implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)) has 
been accomplished.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant an appropriate supplemental 
statement of the case (to include 
citation to and discussion of VCAA laws 
and regulations, and clear reasons and 
bases for the RO's determinations) and 
afford the appellant the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



